   Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 1 of 8 PageID #:6422




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )           No. 09 CR 50041-3
       v.                                         )
                                                  )           Judge Sara L. Ellis
KENNETH TOWNSEND,                                 )
                                                  )
               Defendant.                         )

                                      OPINION & ORDER

        Defendant Kenneth Townsend moves to reduce his sentence under § 404 of the First

Step Act, Pub. L. 115-391, 132 Stat. 5194, § 404 (2018). Because the Court finds Townsend

eligible for relief under the statute and that he has shown himself deserving of such relief, the

Court, in its discretion, grants his motion and reduces his custodial sentence to time served. All

other terms of his original sentence remain in effect.

                                         BACKGROUND

       On September 8, 2009, a grand jury charged Townsend and co-defendants with

conspiracy to knowingly and intentionally distribute and possess with intent to distribute more

than 1 kilogram of mixtures containing heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Doc. 1. In the second superseding indictment, a grand jury charged Townsend and co-

defendants with conspiracy to knowingly and intentionally distribute and possess with intent to

distribute more than 1 kilogram of mixtures containing heroin and more than 50 grams of

mixtures containing cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1).

Doc. 139. On September 15, 2010, Townsend pleaded guilty to Count 1 of the second

superseding indictment. Doc. 373. As part of the plea, Townsend admitted that beginning in

January 2008 and continuing until September 1, 2009, he conspired with co-defendants and

others to possess with intent to distribute and distribute more than 1 kilogram of mixtures
   Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 2 of 8 PageID #:6423




containing heroin and more than 50 grams of mixtures containing cocaine base. Townsend and a

co-defendant took turns mixing, packaging, and distributing “jabs” of heroin to sell to street

sellers. Townsend also scheduled the working hours for those sellers. At sentencing, the court

found that throughout the conspiracy, the drug trafficking organization (“DTO”) sold 700 grams

of heroin per week, and Townsend was accountable for approximately 60 kilograms of heroin.

Doc. 652 at 51–52.

       On February 24, 2011, Judge Kapala sentenced Townsend to 370 months’ imprisonment.

Doc. 566. The base offense level was 38. Id at 52. The court applied a two-level enhancement

because Townsend possessed a firearm as part of the conspiracy, as well as a three-level

aggravating role enhancement. Id. at 64–65, 82. The court also applied a three-level reduction

for Townsend’s acceptance of responsibility. Id. at 103. Townsend’s criminal history category

was three. Id. at 88. After enhancements and reductions, the final offense level was 40, which

indicated an advisory guidelines range of 360 months to life imprisonment. In discussing the

imprisonment term of 370 months, the court explained that Townsend’s prior convictions

presented a pattern of recidivism, as well as a predisposition towards drug trafficking offenses.

Id. at 104–05. On August 27, 2015, the court reduced Townsend’s term of imprisonment to 302

months due to a new guidelines range. Doc. 858.

       On June 25, 2019, Townsend filed the present motion for a reduced sentence under

Section 404 of the First Step Act. The government argues that Townsend is not eligible for relief

under the First Step Act and even if he is, the Fair Sentencing Act did not alter his statutory

sentencing exposure because the sentencing court found him personally responsible for heroin,

not crack cocaine. The government also contends that a sentence reduction is not warranted

because Townsend’s guidelines range is the same.



                                                  2
     Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 3 of 8 PageID #:6424




                                           ANALYSIS

        The Fair Sentencing Act of 2010 increased the quantity of crack cocaine required to

trigger mandatory minimum sentences. Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010).

However, the Fair Sentencing Act was not retroactive and therefore did not impact defendants

who committed acts prior to August 3, 2010. Congress addressed this in 2018 by passing the

First Step Act, which made certain provisions of the Fair Sentencing Act retroactive. Pub. L.

No. 111-220, 124 Stat. 2372; United States v. Shaw, 957 F.3d 734, 737 (7th Cir. 2020). The

First Step Act made retroactive the Fair Sentencing Act’s increase in the quantity of crack

cocaine necessary to trigger § 841’s penalties. Section 404(b) of the First Step Act provides, in

pertinent part: “A court that imposed a sentence for a covered offense may, on motion of the

defendant . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed.” First Step Act of 2018,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). A “covered offense” is “a violation

of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . that was committed before August 3, 2010.” Id. § 404(a).

        Relief under the First Step Act is discretionary. See id. § 404(c). Therefore, there are

two steps in this analysis: (1) whether the defendant is eligible for a sentence reduction under the

First Step Act; and (2) whether the Court should reduce the defendant’s sentence. Shaw, 957

F.3d at 736.

I.      Eligibility

        Because Townsend committed the relevant offense prior to August 3, 2010, his violation

satisfies the first requirement of a “covered offense” under § 404(a) of the First Step Act. The

parties disagree about whether the Fair Sentencing Act modified the statutory penalty. The



                                                 3
   Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 4 of 8 PageID #:6425




government argues there is no “covered offense” because Townsend was only responsible for

distributing 60 kilograms of heroin but no crack cocaine. In other words, the government asks

the Court to focus on Townsend’s underlying conduct to assess whether the Fair Sentencing Act

altered Townsend’s penalty range, rather than the underlying statute. The Seventh Circuit has

rejected a similar argument, concluding that the phrase “the statutory penalties for which were

modified by section 2 or 3” refers to “Federal criminal statute,” not to “a violation of a federal

criminal statute.” Id. at 738; see also United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019)

(“If [a defendant] was convicted of violating a statute whose penalties were modified by the Fair

Sentencing Act, then he meets that aspect of a ‘covered offense.’”). Therefore, to determine

Townsend’s eligibility for relief, the Court evaluates whether the First Step Act modified his

statute of conviction.

       When the court convicted and sentenced Townsend, the statutory sentence for conspiracy

to possess with intent to distribute in excess of 50 grams of cocaine base was 10 years to life. 21

U.S.C. § 841(b)(1)(A) (2006). The Fair Sentencing Act reduced the statutory penalties for 50

grams of cocaine to a lesser range of 5 to 40 years. Id. § 841(b)(1)(B). Under current law, 280

grams of cocaine base is necessary to subject a defendant to the higher, 10-year statutory

minimum. Id. § 841(b)(1)(A). Accordingly, the Fair Sentencing Act modified the statutory

penalty for the underlying statute of conviction, thus, there is a “covered offense” for purposes of

the First Step Act. Shaw, 957 F.3d at 739–40 (defendants eligible to seek relief under the First

Step Act because the Fair Sentencing Act modified the penalties for crack cocaine); United

States v. Taylor, No. 04 CR 495-38, 2020 WL 2476529, at *3 (N.D. Ill. May 13, 2020) (same).

       The Seventh Circuit has not yet addressed whether a defendant is eligible for a reduced

sentence under the First Step Act when he is charged with a conspiracy to distribute crack



                                                  4
   Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 5 of 8 PageID #:6426




cocaine and another controlled substance and, as here, the distribution of that other controlled

substance alone provided the basis for the sentence. See Taylor, 2020 WL 2476529, at *4.

However, many courts have concluded that the defendant’s offense is still covered when a

defendant was convicted of a multiple-objective conspiracy. See id. (“the Fair Sentencing Act

modified the statutory penalties for the crack cocaine portion of a multiple-drug conspiracy

charge even if the penalties for other controlled substances remain the same” and a multi-

objective conspiracy is covered); United States v. Gravatt, 953 F.3d 258, 262 (4th Cir. 2020) (“a

multi-object conspiracy where the penalties of one object (possession of crack cocaine) were

modified by the Fair Sentencing Act, while the penalties of the other (powder cocaine) were not

reduced” is covered for purposes of the First Step Act); see also United States v. Coates, No. 04

CR 464-4, 2020 WL 2745974, at *2 (N.D. Ill. May 27, 2020) (the defendant’s offense was still

covered when it involved both heroin and powder cocaine); United States v. Mitchell, No. 06 CR

723-2, 2020 WL 1139245, at *3 (N.D. Ill. Mar. 9, 2020) (conviction was a covered offense when

the defendant was charged with a heroin and crack cocaine conspiracy); United States v. Luna,

No. 3:05-CR-58 (SRU), 2020 WL 464778, at *3–4 (D. Conn. Jan. 29, 2020) (collecting cases).

This Court agrees. The Fair Sentencing Act modified the statutory penalties for crack cocaine,

and the statute of conviction, not the underlying conduct, determines eligibility. See Shaw, 957

F.3d at 739 (“[T]he statute of conviction alone determines eligibility for First Step Act relief.”).

Because the Fair Sentencing Act modified the statutory penalties for the statute of conviction,

Townsend is eligible for relief. Although the sentencing court evaluated the relevant quantity of

heroin for sentencing purposes, that does not change the underlying offense to which Townsend

pleaded guilty. Cf. United States v. Grullon, No. 99-CR-1142-008 (JGK), 2020 WL 2793054, at

*2 (S.D.N.Y. May 29, 2020) (rejecting the government’s argument that there was no covered



                                                  5
      Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 6 of 8 PageID #:6427




offense because the jury convicted the defendant of a conspiracy involving crack cocaine and

powder cocaine and refusing to interpret “covered offense” to apply only based on the

defendant’s conduct). In short, Townsend’s conviction for conspiring to distribute at least 1

kilogram of heroin, in addition to 50 grams of crack cocaine, may influence this Court’s

determination of the appropriate relief at the next stage of analysis, but it has no bearing on the

Court’s determination that Townsend is eligible for relief.

II.      Relief

         The Court must now decide whether to exercise its discretion to reduce Townsend’s

sentence. In determining whether a sentence reduction is warranted, the Court considers the

§ 3553(a) factors. Shaw, 957 F.3d at 742; see also United States v. Hudson, No. 19-2075, 2020

WL 4198333, at *3 (7th Cir. July 22, 2020) (in evaluating whether to reduce a defendant’s

sentence, courts may consider “new statutory minimum or maximum penalties; current

Guidelines; post-sentencing conduct; and other relevant information about a defendant’s history

and conduct”). “Evidence of post-sentencing rehabilitation ‘may be highly relevant to several of

the § 3553(a) factors that Congress has expressly instructed district courts to consider at

sentencing.’” United States v. Mansoori, 426 F. Supp. 3d 511, 519 (N.D. Ill. 2019) (quoting

Pepper v. United States, 562 U.S. 476, 491 (2011)). In his motion for relief, Townsend indicates

that during incarceration, he has received a GED and is currently enrolled in college. In addition

to GED courses, Townsend has completed approximately twenty educational courses, and he has

taken those consistently throughout his incarceration. Townsend also states that he is working

towards a vocational training in carpentry. Townsend’s commitment to his education

demonstrates that throughout his incarceration he has proactively taken steps to rehabilitate

himself. And his participation in job fairs alongside enrollment in courses like “decoding



                                                  6
   Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 7 of 8 PageID #:6428




recidivism” and “home ownership” suggest that incarceration appears to have had the desired

deterrent effect and Townsend will be law-abiding upon release. Authorities arrested Townsend

on September 10, 2009, indicating that Townsend has served nearly 11 years of his sentence.

The Bureau of Prisons’ webpage lists Townsend’s release date as March 30, 2031, thus, he has

11 years of his sentence remaining. The Court remains sensitive to the considerations that

supported the original sentence: recognition of the seriousness of the offense, Townsend’s

leadership role in the DTO, and the desire to avoid unwarranted sentencing disparities.

However, Townsend has put forth substantial evidence that demonstrates he has taken steps to

improve himself throughout incarceration and would lead a productive life upon release.

Townsend is 40 years old and expresses a desire to contribute positively to society. The statutory

mandatory minimum sentence applicable to the heroin portion of Townsend’s conspiracy

conviction is 10 years, well below the 302-month sentence imposed. See 21 U.S.C.

§ 841(b)(1)(A). Townsend has completed 10 years of his sentence, thus, there is no statutory

limit on the Court’s discretion to reduce his sentence. See Taylor, 2020 WL 2476529, at *5.

       The government argues that the Court should not exercise its discretion under the First

Step Act to lower Townsend’s sentence because the statutory mandatory minimum and

maximum and the sentencing guidelines range remain unchanged. The government indicted

Townsend with a quantity of 1 kilogram of heroin and 50 grams of crack cocaine. The plea

agreement provides that the “parties disagree on the amount of heroin and cocaine base

distributed by the DTO on a weekly basis.” Doc. 373 at 5. At sentencing, the court found

Townsend responsible for distributing 60 kilograms of heroin. The statutory mandatory

minimum for 1 or 60 kilograms of heroin is 10 years. When viewed alongside the evidence of

Townsend’s rehabilitation, the Court finds that a sentence of time served is appropriate because



                                                7
    Case: 3:09-cr-50041 Document #: 990 Filed: 09/24/20 Page 8 of 8 PageID #:6429




it appears that Townsend has served a sentence greater than the mandatory minimum. The

government argues that Townsend should not receive a “windfall” unavailable to other

defendants prosecuted for the same conduct after the enactment of the Fair Sentencing Act.

Courts in this district have consistently rejected this argument. See, e.g., United States v.

McMahan, No. 04 CR 423-2, 2020 WL 1904095, at *5 (N.D. Ill. Apr. 17, 2020) (“the

government asks the court to keep [the defendant] in prison based on a hypothetical” that

reducing his sentence would result in a windfall); Mansoori, 426 F. Supp. 3d at 518–19 (“The

Court will not assume that any defendant could have been indicted on a greater drug quantity.”);

United States v. Wright, No. 03 CR 362-2, 2019 WL 3231383, at *3 (N.D. Ill. July 18, 2019)

(“Nor does the Government’s argument as to potential sentencing disparities change the Court’s

analysis.”). This Court is also unpersuaded that reducing Townsend’s sentence will result in

such a windfall. Further, any such risk is outweighed by Townsend’s positive post-sentencing

record. 1

                                          CONCLUSION

        The Court grants Townsend’s motion for a reduced sentence under Section 404 of the

First Step Act [922, 924]. The Court orders that Townsend’s sentence be reduced to time served.

The Court leaves all other conditions of his sentence intact.



Dated: September 24, 2020                                       ______________________
                                                                SARA L. ELLIS
                                                                United States District Judge




1
 The government also argues that the Court should dismiss any non-First Step Act claims. However, the
government fails to identify such claims, thus, the Court will not address this argument.

                                                  8
